DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is responsive to the request for continued examination filed 10 January 2022.
Claims 15-23 and 25-35 are pending and have been presented for examination.
Claims 1-14 and 24 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 October 2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 27 October 2021, with respect to claims 15-34 have been fully considered and are persuasive.  The rejection of claims 15-34 under 35 U.S.C. 112, first paragraph, has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SINCLAIR (U.S. Patent Application Publication #2006/0020744) in view of RAJAN (U.S. Patent Application Publication #2009/0248763) and ADELMANN (U.S. Patent Application Publication #2004/0003002).

15.  SINCLAIR discloses A method for managing data in a NAND flash storage system (see [0030], flash memory system), the method comprising: receiving an empty-block directive at a storage controller, the empty-block directive including a logical identifier associated with a physical storage location comprising data deleted by a host (see RAJAN below); returning a data string comprising data of a predetermined logic level in response to a read command requesting to read data associated with the logical identifier included in the empty-block directive (see ADELMANN below); and maintaining an index of mapping between the logical identifier and the physical storage location (see [0038]: flash controller maps the host logical address space into a physical address space on the flash memory); and updating the index to indicate that the contents of the physical storage location do not need to be preserved (see [0038], storage controller performs logical to physical mapping, [0047], new data is written to a different location which would involve updating mapping data, [0048], data that is deleted is marked as deallocated, [0045]: data attribute store provides information about the portion of the data that is to be maintained, by identifying data to be maintained, the data that doesn’t need to be maintained {preserved} is also identified).
SINCLAIR discloses an index for mapping logical identifiers from the host to physical memory locations, and also discloses a DAS (which is another index) for tracking various attributes of the host logical cluster allocations (see [0038]-[0041]).  Clearly, SINCLAIR discloses the mapping and the indication that contents do not need to be preserved. However, this information is maintained in two tables rather than one.  While the claim does not specifically claim a single index, the claim simply refers to “the index” and the Examiner will interpret this as one index.  This is a matter of design choice.  SINCLAIR already discloses all the elements of the claimed index.  Implementing this index as a single structure, or multiple structures is up to the person implementing the system.  “When there is a design need for market pressure to solve a problem and there are a finite number if identified, predictable solutions, a person of ordinary skill has good KSR, 82 USPQ2d at 1397. 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains to have implemented the mapping and the DAS disclosed in SINCLAIR as a single table, as that is one solution, from a limited number of solutions, for storing all the attributes that are already being tracked by SINCLAIR.
SINCLAIR fails to disclose receiving an empty-block directive at a storage controller, the empty-block directive including a logical identifier associated with a physical storage location comprising data deleted by a host.
RAJAN discloses receiving an empty-block directive at a storage controller, the empty-block directive including a logical identifier associated with a physical storage location comprising data deleted by a host (see [0053]: punch hole command that include a logical block address field).  Notifying the storage system of data that is no longer in use prevents excess storage allocation (see [0012]).
	It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains to have modified the system disclosed by SINCLAIR to receive an empty block directive, as disclosed by RAJAN.  One of ordinary skill in the art would have been motivated to make such a modification in order to prevent excess storage allocation for data that is no longer needed by the host, as taught by RAJAN.  SINCLAIR and RAJAN are in the same field of endeavor as they are both directed to recovering storage space when data is deleted by a host.

ADELMANN discloses returning a data string comprising data of a predetermined logic level in response to a read command requesting to read data associated with the logical identifier included in the empty-block directive (see [0039] and [0043], the user can access the file and be provided with additional details about the file, such as when the file was deleted). This allows the user to more intelligently manage large numbers of files by being able to accurately track when files are created, modified and deleted (see [0003]).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains to have modified the system disclosed by SINCLAIR to return data of a predetermined logic level, as disclosed by ADELMANN.  One of ordinary skill in the art would have been motivated to make such a modification in order to allow the user to more intelligently manage large numbers of files, as taught by ADELMANN.  SINCLAIR and ADELMANN are in the same field of endeavor as they are both directed to managing data deleted by a host.

16.  The method of claim 15, wherein the predetermined logic level is zero (see RAJAN [0031], all data that is transferred over a bus is comprised of bits with logic level zero or logic level one.  Therefore, depending on the data that is sent, the string could comprise all zero’s, all one’s or a mix of one's and zero's.  The ability to send all zero's is within the operating parameters of the system).

17.  The method of claim 15, further comprising: determining that the empty-block directive further includes an indication that data associated with the logical identifier should be overwritten; and overwriting the data associated with the logical identifier (see SINCLAIR [0052], unallocated data is not copied, and would be overwritten after the block is erase and returned as a free block).

18.  The method of claim 15, wherein the empty-block directive is part of a block storage protocol (see SINCLAIR [0030], the system is communicating with a block based memory, so it can be interpreted as having a block storage protocol).

19.  The method of claim 15, wherein the empty-block directive is received through an application programming interface (see SINCLAIR [0038], host interfaces with the memory controller through an application).

20.  The method of claim 15, wherein the empty-block directive is received from a file system (see SINCLAIR [0036], file system indicates data that is deleted).

33.  The method of claim 15, further comprising transmitting a message indicating that the data in the physical storage location has been deleted in response to a delete command (see RAJAN [0056]: response from storage system that the punch hole command was successful).

s 21, 25, 28-30 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SINCLAIR (U.S. Patent Application Publication #2006/0020744) in view of RAJAN (U.S. Patent Application Publication #2009/0248763).

21.  SINCLAIR discloses A method for managing data in a system having a processor (see [0030]: a host accesses the flash memory, the host would have a processor; [0059]: computer code designed to be executed by a computer, a processor would be necessary to execute the code) and a block-based NAND flash storage system (see [0030]: flash memory is a block based storage), the NAND flash storage system having physical NAND flash storage locations controlled by a NAND controller (see [0002]-[0003]: controller that manages the physical memory arrays), the method comprising: receiving, via the processor, an indication of deletion of a file in a first location; creating, via the processor, an empty-block identifier in response to the indication of deletion; receiving, via the NAND controller, the empty-block identifier (see RAJAN below); and maintaining, via the NAND controller, an index of mapping between logical identifiers and physical NAND flash storage locations  (see [0038]: flash controller maps the host logical address space into a physical address space on the flash memory); and updating the index to indicate that data stored in one or more of the physical NAND flash storage locations associated with the empty-block identifier does not need to be preserved (see [0038], storage controller performs logical to physical mapping, [0047], new data is written to a different location which would involve updating mapping data, [0048], data that is deleted is marked as deallocated, [0045]: data attribute store provides information about the portion of the data that is to be maintained, by identifying data to be maintained, the data that doesn’t need to be maintained {preserved} is also identified).
SINCLAIR fails to disclose receiving, via the processor, an indication of deletion of a file in a first location; creating, via the processor, an empty-block identifier in response to the indication of deletion; receiving, via the NAND controller, the empty-block identifier.  
RAJAN discloses receiving, via the processor, an indication of deletion of a file in a first location (see [0052]: generation of a punch hold command by agent for data that is no longer needed {which includes deletion of data}); creating, via the processor, an empty-block identifier in response to the indication of deletion; receiving, via the NAND controller, the empty-block identifier (see [0053]: punch hole command that include a logical block address field).  Notifying the storage system of data that is no longer in use prevents excess storage allocation (see [0012]).
	It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains to have modified the system disclosed by SINCLAIR to receive an empty block directive, as disclosed by RAJAN.  One of ordinary skill in the art would have been motivated to make such a modification in order to prevent excess storage allocation for data that is no longer needed by the host, as taught by RAJAN.  SINCLAIR and RAJAN are in the same field of endeavor as they are both directed to recovering storage space when data is deleted by a host.

25.  The method of claim 21, wherein the empty-block identifier issued by the processor indicates that data stored in the one or more physical NAND flash storage locations associated with the empty-block identifier should be overwritten (see SINCLAIR [0052], unallocated data is not copied, and would be overwritten after the block is erase and returned as a free block).

(see SINCLAIR [0033]: DAS is used during garbage collection).

29.  The method of claim 28, wherein performing garbage collection comprises: copying a block containing data that should be preserved from an erase block comprising blocks containing data that does not need to be preserved; and erasing the erase block (see SINCLAIR [0035]: clusters that are being used are copied, clusters that are not being used are not copied).

30.  The method of claim 29, further comprising writing data, via the NAND controller, to the erased erase block (see SINCLAIR [0011]: when blocks are erased they are returned to a pool to available memory blocks so that data can be written to the block, in the future the block will be written to again).

32.  The method of claim 21, wherein each of the one or more physical NAND flash storage locations are smaller than a NAND flash erase block (see SINCLAIR [0041]: portions of a cluster can be tracked).

Claims 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SINCLAIR (U.S. Patent Application Publication #2006/0020744) and RAJAN (U.S. Patent Application Publication #2009/0248763) as applied to claims 21, 25, 28-30  above, and further in view of ADELMANN (U.S. Patent Application Publication #2004/0003002).

22.  The method of claim 21 (see SINCLAIR above), further comprising: receiving a read command including the empty-block identifier from the host processor; and returning, via the NAND controller, a data string comprising data bits with a predetermined logic level in response to receiving the read command (see ADELMANN below).
SINCLAIR fails to disclose receiving a read command including the empty-block identifier from the host processor; and returning, via the NAND controller, a data string comprising data bits with a predetermined logic level in response to receiving the read command.
ADELMANN discloses receiving a read command including the empty-block identifier from the host processor; and returning, via the NAND controller, a data string comprising data bits with a predetermined logic level in response to receiving the read command (see [0039] and [0043], the user can access the file and be provided with additional details about the file, such as when the file was deleted). This allows the user to more intelligently manage large numbers of files by being able to accurately track when files are created, modified and deleted (see [0003]).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains to have modified the system disclosed by SINCLAIR to return data of a predetermined logic level, as disclosed by ADELMANN.  One of ordinary skill in the art would have been motivated to make such a modification in order to allow the user to 

23.  The method of claim 22, wherein the predetermined logic level is zero (see RAJAN [0031], all data that is transferred over a bus is comprised of bits with logic level zero or logic level one.  Therefore, depending on the data that is sent, the string could comprise all zero’s, all one’s or a mix of one's and zero's.  The ability to send all zero's is within the operating parameters of the system).


Claims 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SINCLAIR (U.S. Patent Application Publication #2006/0020744) and RAJAN (U.S. Patent Application Publication #2009/0248763) as applied to claims 21, 25, 28-30 and 32 above, and further in view of JENSEN (U.S. Patent Application Publication #2006/0120235).

26.  The method of claim 21 (see SINCLAIR above), further comprising transmitting a message indicating that the data stored in one or more physical NAND flash storage locations has been overwritten (see JENSEN below).
SINCLAIR fails to disclose transmitting a message indicating that the data stored in one or more physical NAND flash storage locations has been overwritten.
(see [0046]-[0050]: data locations that are subject to an erase command are overwritten, once the overwrite is complete a status signal is returned to the host).  Overwriting data that was subject to an erase command is useful to protect personal or confidential data (see [0004]-[0006]).

27.  The method of claim 21 (see SINCLAIR above), further comprising overwriting data stored in the one or more physical NAND flash storage locations with a series of characters such that the overwritten data is non-recoverable (see JENSEN below).
SINCLAIR fails to disclose overwriting data stored in the one or more physical NAND flash storage locations with a series of characters such that the overwritten data is non-recoverable.
JENSEN discloses overwriting data stored in the one or more physical NAND flash storage locations with a series of characters such that the overwritten data is non-recoverable (see [0046]-[0050]: data locations that are subject to an erase command are overwritten, once the overwrite is complete a status signal is returned to the host).  Overwriting data that was subject to an erase command is useful to protect personal or confidential data (see [0004]-[0006]).

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SINCLAIR (U.S. Patent Application Publication #2006/0020744) and RAJAN (U.S. Patent Application Publication #2009/0248763) as applied to claims 21, 25, 28-30 and 32 “A New Flash Memory Management for Flash Storage System”, hereinafter referred to as NPL1.

31.  The method of claim 21 (see SINCLAIR above), wherein the NAND flash storage system is an append-only storage system (see NPL1 below).
SINCLAIR fails to disclose wherein the NAND flash storage system is an append-only storage system.
NPL1 discloses wherein the NAND flash storage system is an append-only storage system (see section 2 "Flash Memory Management).  Append only writing provides a positive of effect of cycle-leveling (see section 2 "Flash Memory Management).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains to have modified the system disclosed by SINCLAIR to use an append only system, as disclosed by NPL1.  One of ordinary skill in the art would have been motivated to make such a modification in order to provide even wear leveling of the flash memory, as taught by NPL1.  SINCLAIR and NPL1 are in the same field of endeavor as they are both directed to managing data on a storage system.


Claims 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SINCLAIR (U.S. Patent Application Publication #2006/0020744), RAJAN (U.S. Patent Application Publication #2009/0248763) and ADELMANN (U.S. Patent Application Publication #2004/0003002) as applied to claims 15-20 and 33 above, and further in view of JENSEN (U.S. Patent Application Publication #2006/0120235).

34.  The method of claim 15 (see SINCLAIR above), further comprising overwriting data stored in the physical storage location with a series of characters such that the overwritten data is non-recoverable (see JENSEN below).
SINCLAIR fails to disclose overwriting data stored in the physical storage location with a series of characters such that the overwritten data is non-recoverable.
JENSEN discloses overwriting data stored in the physical storage location with a series of characters such that the overwritten data is non-recoverable (see [0046]-[0050]: data locations that are subject to an erase command are overwritten, once the overwrite is complete a status signal is returned to the host).  Overwriting data that was subject to an erase command is useful to protect personal or confidential data (see [0004]-[0006]).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains to have modified the system disclosed by SINCLAIR to overwrite data stored in a physical location, as disclosed by JENSEN.  One of ordinary skill in the art would have been motivated to make such a modification in order to protect personal or confidential data, as taught by JENSEN.  SINCLAIR and JENSEN are in the same field of endeavor as they are both directed to managing data deleted by a host.

(see SINCLAIR above), further comprising removing a mapping between the logical identifier and the physical storage location from the index (see JENSEN below).
SINCLAIR fails to disclose removing a mapping between the logical identifier and the physical storage location from the index.
JENSEN discloses removing a mapping between the logical identifier and the physical storage location from the index (see [0005]: one method for erasing data involves deleting a pointer that points to the data, this pointer would be the mapping between the logical and physical storage location).  Removing this mapping would accomplish the goal of erasing the data and making the data inaccessible.  Although it is not the most secure way of erasing data, it is one known method for doing so.  “When there is a design need for market pressure to solve a problem and there are a finite number if identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp."  KSR, 82 USPQ2d at 1397.
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains to have modified the system disclosed by SINCLAIR to remove the mapping, as disclosed by JENSEN.  One of ordinary skill in the art would have been motivated to make such a modification in order to prevent data that was erased from being easily accessible, as taught by JENSEN.  SINCLAIR and JENSEN are in the same field of endeavor as they are both directed to managing data that was deleted by a host.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136